Orton, J.
This case is ruled by the opinion in the case of Smith v. The Chicago & Northwestern Railway Co., decided at the present term.
We have carefully reconsidered that opinion, in the light of the argument and authorities of the learned counsel of the appellant, as well as of the learned counsel of the appellant-in the above case on motion for a rehearing, and can find no good reason for changing it.
By the Court. — The order of the circuit court is affirmed, with costs, and the cause remanded for further proceedings according to law.